Exhibit Central Illinois Light Company Computation of Ratios of Earnings to Fixed Charges and Combined Fixed Charges and Preferred Stock Dividend Requirements (Thousands of Dollars, Except Ratios) 6 Months Ended Year Ended June 30, December 31, 2008 2007 Net income from continuing operations $ 37,830 $ 75,984 Less- Change in accounting principle - - Add- Taxes based on income 21,283 39,195 Net income before income taxes and change in accounting principle 59,113 115,179 Add- fixed charges: Interest on long term debt(1) 10,368 26,071 Estimated interest cost within rental expense 186 343 Amortization of net debt premium, discount, and expenses 555 1,065 Total fixed charges 11,109 27,479 Earnings available for fixed charges 70,222 142,658 Ratio of earnings to fixed charges 6.32 5.19 Earnings required for combined fixed charges and preferred stock dividends: Preferred stock dividends 918 1,869 Adjustment to pre-tax basis 517 977 1,435 2,846 Combined fixed charges and preferred stock dividend requirements $ 12,544 $ 30,325 Ratio of earnings to combined fixed charges and preferred stock dividend requirements 5.59 4.70 (1)Includes FIN 48 interest expense
